EFFECTIVENESS OF SCHOOL LEGISLATION
Section 24-124 and/or Section 24-127 of House Bill 1155, First Session, 33rd Legislature, supersedes and accordingly repeals any conflicting provision of Senate Bill 131 as passed by the same Oklahoma Legislature.  The Attorney General has considered your opinion request wherein you ask the following: "I would like to request an official opinion as to the effect of section 24 — 124 and/or section 24 — 127 of HB 1155 of the First Session of the 33rd Oklahoma Legislature as it applies to SB 131 of the First Session of the 33rd Oklahoma Legislature." Section 24 — 124 provides as follows: "This Act being a general act, intended as a uniform coverage of its subject matter, it is hereby declared to be the legislative intent that all other enactments of the 1st Session of the 33rd Oklahoma Legislature on the same general subject be codified in their proper relation in Title 70 of the Oklahoma Statutes. However, no part of this act shall be deemed to have been repealed impliedly or otherwise by any such enactment." (Emphasis added) Section 24 — 127 provides in part as follows: "All laws and parts of laws in conflict with any of the provisions of this act are hereby repealed, but only to the extent that the same is irreconcilable with the provisions of th(i)s Act. . . ." Senate Bill 131 as enacted, amended Title 70 Ohio St. 2A-4 [70-2A-4] and deals generally with the control and supervision of the public school system but specifically provides probationary accreditation to certain high schools for periods of one year to enable said schools to increase their average daily attendance. Section 3-104 of House Bill 1155, 1971 Legislature, constitutes Section 70 Ohio St. 2A-4 [70-2A-4] as codified within Title 70, as part of the 1971 School Code and as such, omits any reference to the provisions of providing for any and all provisionary accreditation. Therefore, Section 24 — 127 appears to have repealed that provision of Senate Bill 131 that is in conflict with Section 3-104.  Further, Section 24 — 124, pursuant to the language, "However, no part of this act shall be deemed to have been repealed impliedly or otherwise by any such enactment," (the act referred to being House Bill 1155 which includes Section 3-104), clearly indicates that House Bill 1155 shall stand as is and shall not be repealed impliedly or otherwise by any other enactment, (Senate Bill 131) of the same legislative session. It is, therefore, the opinion of the Attorney General that Section 24 — 124 and/or Section 24 — 127 of House Bill 1155, First Session, 33rd Legislature, supersedes and accordingly repeals any conflicting provision of Senate Bill 131 as passed by the same Oklahoma Legislature.  (Larry L. French)